Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 12/11/2018 and IDS received 12/11/2018, 2/27/2019, 3/8/2019, 4/12/21 been entered.

Election
Applicant’s election with traverse of Group I in the reply filed on 8/13/2021 is acknowledged. The traverse is based on the argument that the claims have a single general inventive concept. It is found not persuasive because the term “special technical features” is defined as meaning those technical features that defined a contribution which each of the inventions considered as a whole, makes over the prior art. The cited prior arts (see 102 rejections below) teach the method of group I.
Claims 33, 35 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4, 7, 12 and 47-58 are presented for examination on the merits. 

Priority
This application is a 371 of PCT/US2017/038352 (filed 6/20/2017) which claims benefit of 62/352,165 (filed 6/20/2016). 

Specification
Continuation data need to be updated on page 1 of the specification. 

Information Disclosure Statement
The references on pages 18-19 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification is objected to for inappropriate notation of an internet address. The specification contains embedded hyperlinks on page 12, line 23, and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 50 is objected to because of the following informalities:  Please spell out “HILIC” at least in the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 47 and 56-57 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "[3-13C]lactate" and “"[1-13C]glucose”.  There is insufficient antecedent basis for this limitation in claim 1.
Claim 47 recites the limitation "deuterium labelled glucose/lactate" and “13C-labeled glucose/lactate”.  There is insufficient antecedent basis for this limitation in claim 1.
Claims 56-57 recite the limitation "13C or deuterium labelled glucose/lactate".  There is insufficient antecedent basis for this limitation in claims 53 and 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7, 12, 47-49 and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (WO2010/144876, IDS).
Fan teaches a method to determine aerobic glycolysis in a sample (page 1321, title and abstract). 
For Claims 1-4, 47 and 53-54: the reference teaches a method comprising: a) providing a mixture comprising a sample (blood samples, page 15, line 25++, for claims 53-54) and isotopically labelled glucose (13C-glucose, page 15, line 23++, for claims 2-3) from a mammal b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 22, [0064]++, page 51, claims 30 and 34); c) determining lactate concentration (page 27, [0079], Table 3, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7, 48 and 55-56 the reference teaches the cells are lung cancer cells from lung cancer tissue (page 27, [0079], Table 3).
For claim 12, the reference teaches the lactate concentration is compared to a control cells: normal (page 27, [0079], Table 3).
For claims 49 the reference teaches the cells are contacted with an amount of 13C-glucose because the cancer patient was infused with 13C-glucose for 3 hours (page 22, [0064]++).

Claims 1-4, 7, 47-49 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szoboszlai (Analytica Chimica Acta, 2014, 819:108-115).
Szoboszlai teaches a method to determine aerobic glycolysis in a sample (page 108, title and abstract). 
For Claims 1-4 and 47: the reference teaches a method comprising: a) providing a mixture comprising mammalian tumor cell (page 109,right column, para 2.3.) and isotopically labelled glucose (13C-glucose, page 110, left column, line 2++, for claims 2-3); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 110, left column, 1st full paragraph, line 10++ and page 114, Fig. 7); c) determining lactate concentration (page 112, Table 3, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7 and 48 the reference teaches the cells are breast cancer cells/mammary adenocarcinoma (page 109, right column, para 2.3.++).
For claims 49 and 58 the reference teaches the sample is contacted with the isotopically labelled glucose in vitro (page 110, left column, line 1++).

s 1-4, 7, 12, 47-49 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhowmik (J. Mass Spectrom., 2013, 48:1270-1275).
Bhowmik teaches a method to determine aerobic glycolysis in a sample using LC-MS (page 1270, title and abstract). 
For Claims 1-4 and 47: the reference teaches a method comprising: a) providing a mixture comprising breast cancer cells: T47D (page 1270, right column, 1st full paragraph, line 2++) and isotopically labelled glucose (13C-glucose, page 1271, left column, 1st full paragraph, line 3++, for claims 2-3); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 1273, Fig. 4); c) determining glucose uptake/incorporation (page 1273, Fig. 4, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7 and 48 the reference teaches the cells are breast cancer cells: T47D (page 1270, right column, 1st full paragraph, line 2++).
For claim 12, the reference teaches the glucose uptake is compared to a control cells: at 0 h of labeling (page 1271, right column, line 4++).
For claims 49 and 58 the reference teaches the sample is contacted with the isotopically labelled glucose in vitro (page 1271, left column, 1st full paragraph, line 3++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 7, 12 and 47-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan/Bhowmik in view of Szoboszlai.
Fan/Bhowmik teaches what is above as applied.
Fan/Bhowmik does not explicitly teach the conversion of the labeled glucose to labeled lactate is measure using LC-MS with a HILIC HPLC column as recited in claims 50-52 and 57. 
Szoboszlai teaches different chromatographic principles with LC-MS method to analyze glycolysis metabolites (page 109, left column, 1st full paragraph, line 8++) including HILIC HPLC (abstract, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use HILIC HPLC column in a LC-MS method to analyze glycolysis.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of glycolysis and Szoboszlai teach the high sensitivity, sufficient resolution and high sample throughput using HILIC HPLC with LC-MS (page 109, left column, 1st full paragraph++, abstract, line 1++), therefore it is obvious for one of ordinary skill in the art to choose any one of the five functionally equivalent chromatographic methods for anticipated success in glycolysis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of HILIC HPLC column, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).